Citation Nr: 1538998	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  09-05 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to specially adapted housing and a special home adaptation grant.

2.  Whether a December 27, 1977, rating decision that granted the Veteran nonservice-connected pension for ulcerative colitis should be revised or reversed on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1964.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.   

In October 2012 the Board remanded this case to afford the Veteran an opportunity to participate in a hearing before the Board. The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of those proceedings is of record and the case has returned to the Board for appellate review.

The Veteran has submitted additional evidence since the most recent statement of the case along with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such newly received evidence.

Although the Veteran initiated a claim for an earlier effective date for his grant of service connection for ulcerative colitis, a claimant cannot file a new claim seeking an earlier effective date for an award where the decision that assigned that effective date has already become final.  This would be a "freestanding" claim for an earlier effective date, which is prohibited from adjudication.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Thus, the Veteran's claim has been recharacterized as stated on the title page. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does not have loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or the loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows; blindness in both eyes with 5/200 visual acuity or less; the anatomical loss or loss of use of both hands; severe burn residuals, or residuals of an inhalation injury. 

2.  The December 1977 rating decision, which granted non-service-connected pension for ulcerative colitis, was not appealed and no new and material evidence was received within the appeal period. 

3.  The correct facts, as they were known in December 1977, were accurately reported to the RO and the statutory and regulatory provisions extant at the time were correctly applied.

4.  There was a tenable evidentiary basis to support the RO's December 1977 determination that the Veteran was applying for nonservice-connected pension benefits only.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to assistance in acquiring specially adapted housing or a special home adaptation grant have not been met. 38 U.S.C.A. §§ 1154(a), 2101, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.809, 3.809a (2015).

2.  The December 27, 1977, rating decision that granted nonservice-connected pension for ulcerative colitis was not clearly erroneous.  38 U.S.C.A. §§ 1110, 1131, 5109A, 7105 (West 2014); 38 C.F.R. § 3.104(a), 3.105(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice should be provided prior to the initial unfavorable decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  VA's duties to notify and assist are not applicable to CUE claims however.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  A January 2007 letter, sent prior to the initial unfavorable rating decision, provided the Veteran with appropriate notification.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  The Veteran has not identified any outstanding records that have not been obtained.  

The Veteran underwent a comprehensive VA examination in March 2007 which involved a review of the Veteran's claims file, an in-person interview, and a physical assessment.  The Board finds this to be adequate to evaluate the functional impact of the Veteran's disabilities as the effects of the conditions have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the Veteran does not report that his disabilities have worsened since this examination and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

In October 2012 the Board remanded this claim for in order to provide the opportunity for the Veteran to testify before the Board.  The Veteran has since been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

During the hearing, the VLJ clarified the issues on appeal as well as the Veteran's contentions concerning those issues.  The VLJ did not specifically seek to identify pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his symptoms and his arguments concerning CUE.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

II.  Law and Analysis

1.  Specially Adapted Housing and Special Home Adaptation Grant

The Veteran is currently service connected for ulcerative colitis (100 percent), arthritis of the left ankle (10 percent), arthritis of the left and right shoulders (10 percent each), arthritis of the lumbar spine (10 percent), arthritis of the left and right hip (10 percent each), arthritis of the right ankle (10 percent), and arthritis of the c-spine (10 percent).  He is also receiving compensation for regular aid and attendance.  The Veteran maintains that his service-connected conditions require modifications to his home and that therefore he is entitled to special adapted housing and/or a special housing adaptation grant.  The Veteran has stated that when he is on his pain medication he is capable of walking, but not when he is unmedicated.  On good days he can walk 3-4 blocks but his bad days outnumber his good days.  He reports chronic pain in his extremities,  difficulty using the bathroom or getting up from stools, and a fear of falling.  

The requirements for special adapted housing and special home adaptation grants are very specific.  A veteran is eligible for assistance in the acquisition of housing with special features made necessary by the veteran's disability if he or she is entitled to compensation for a permanent and total service-connected disability that is due, in relevant part, to any of the following: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss of use of one lower extremity together with residuals of organic disease or injury such as to preclude locomotion without use of braces, crutches, canes, or a wheelchair; (4)  the loss of use of one lower extremity with the loss of use of one upper extremity so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5)  the loss or loss of use of both arms at or above the elbow or (6) severe burns resulting in contracture and limitation of motion of two or more extremities or one extremity and the trunk.  38 U.S.C. § 2101(a); 38 C.F.R. § 3.809(b); see also 3.350(a)(2) (defining "[l]oss of use of a hand or foot" as "when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance"), 3.350(b)(1) (equating "loss and loss of use of an extremity" with the definition for "loss of use of a hand or foot").

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c) .

Similarly, a veteran is eligible for assistance in acquiring adaptations to an existing residence that are necessary due to disability, or in acquiring a residence already so adapted, if, in relevant part, he or she is entitled to compensation for a permanent and total service-connected disability that (1) includes the anatomical loss or loss of use of both hands; (2) is due to blindness in both eyes with 5/200 visual acuity or less; (3) is due to severe burns resulting in contracture and limitation of motion of two or more extremities or one extremity and the trunk; or (4) is due to residuals of an inhalation injury (including COPD, asthma, and pulmonary fibrosis).  38 C.F.R. § 3.809a(b); see also 38 U.S.C. § 2101(b).

Based on a review of the record, the Board finds that the Veteran is not entitled to either a special adapted housing or a special housing adaptation grant under the applicable regulations.

At a March 2007 VA examination the Veteran reported pain in all his joints, with different joints flaring up at different times.  He also reported stiffness, swelling during flare-ups, occasional knees giving out, locking in the morning and fatigability.  The Veteran reported these symptoms had been occurring since 1963.  The Veteran reported using a cane and sometimes a wheelchair.  He reported needing assistance dressing during flare-ups, but that he could use an electric shaver and clean himself.  He reported being able to walk 3-4 blocks using a cane on good days and a few feet on bad days. The Veteran reported flare-ups occurring once every 6 months lasting 5 days to 2 weeks with no additional limitation of range of motion but more pain.  The Veteran reported having a flare-up in the hip, neck and elbow during the examination.  

On examination no additional limitation of extremity motion due to fatigue, weakness or lack of endurance was observed.  Tenderness was observed at the hip but no edema, effusion, instability, weakness, redness, heat abnormal movement or guarding of movement was noted.  An antalgic gait was observed with a cane, and the Veteran had difficulty rising from a wheelchair due to pain.  

The Veteran was diagnosed with bilateral arthritis of the hips ankles and shoulders.  The examiner opined that the Veteran would be unable to carry out household or job activities and there is some limitation of upper and lower extremities, especially during flare-ups, but he was able to walk 3-4 blocks on good days using a cane and able to take care of himself most of the time, although he sometimes needed help dressing.  The Veteran was able to bear weight on his lower extremities and use his hands to hold on to a cane, although his joints are painful.  The examiner concluded that the Veteran's foot and hand function is better than what would be provided by an amputation and suitable prostheses. 

VA treatment records from August through October 2009 show the Veteran ambulating with a cane, observed as stooped and stiff with an antalgic limping gait.  He reported his pain as 6/10 in August and requested a seated walker in September.  He was advised to get regular exercise 30-40 minutes per day, 3-4 times per week. 

At his Board hearing the Veteran testified to needing a claim for home rehabilitation due to joint problems as his home was not equipped for his problems and required a kitchen remodel, wider doorways and ramps.

There is no question that the Veteran's service-connected disabilities do not include blindness, burn residuals, or inhalation injury residuals.  The preponderance of the evidence also does not indicate that the Veteran's disabilities render any of his extremities incapacitated to the point that no effective function remains other than that which would be equally well served by an amputation stump below the elbow or knee with use of a suitable prosthetic appliance.  Although the Veteran reports using a wheelchair at times, he is able to ambulate when taking his pain medication, although he requires a cane to do so, and is capable of walking significant distances "on good days."  Likewise the Veteran is capable of using his upper extremities to shave and clean himself.  Overall, the evidence of record, including the VA examiner's opinion, does not suggest that the Veteran's functional limitations are commensurate with those he would face with amputation and prostheses.  

As the Veteran's disabilities do not meet the requisite criteria under applicable regulations, entitlement to assistance obtaining special adapted housing or a special home adaptation grant is not warranted and must be denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

2.  Clear and Unmistakable Error

The Veteran was awarded nonservice-connected pension for his ulcerative colitis in a December 27, 1977, rating decision.  The Veteran has testified that it was his intent to file for service connection and that he was misled by his representative.  He contends that VA was obligated to consider his September 1977 claim as being for both service connection compensation and pension.  He further contends that because VA did not consider his claim to be one for service connection, that the December 1977 decision was never final and that he is entitled to retroactive benefits from the time of the original claim.

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test for determining when there is clear and unmistakable error present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14.  

Based on review of the record, the Board finds that the December 1977 rating decision was not clearly and unmistakably erroneous and thus no revision or reversal is warranted. 

The Veteran's contention that VA was required to consider his claim as one for pension and for service connection is not supported by law.  Section 3.151(a) provides:

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA (38 U.S.C. 5101(a)). A claim by a veteran for compensation may be considered a claim for pension; and a claim by a veteran for pension may be considered a claim for compensation. The greater benefit will be awarded, unless the claimant specifically elects the lesser benefit.

38 C.F.R. § 3.151(a) (emphasis added).  VA "is not automatically required to treat every compensation claim as also being a pension claim or vice versa ... Rather, [VA] has to exercise discretion under the regulation in accordance with the contents of the application and the evidence in support of it."  Stewart v. Brown 10.Vet. App. 15, 18 (1997); see also Willis v. Brown, 6 Vet. App. 433, 435 (1994)(the operative word "may," in the regulation, clearly indicates discretion).

Here, the initial application for benefits does not specifically state whether the Veteran is seeking  pension or service connection benefits; however, there are several indications that the Veteran was seeking pension and not service connection.  The claim form in use at the time requests: (1) the date the claimed condition began; (2) the nature of sickness, disease, or injury and dates of treatment for any treatment of the claimed condition received during service; (3) list of any civilian hospitals or physicians where the claimant was treated since separation for the claimed condition; (4) persons other than physicians who were aware of or had pertinent information regarding the claimed condition.  None of this information was provided by the Veteran.  However, Item 34- income received and expected from all sources, directs that Items 34A-38C should be completed only if the claimant is applying for nonservice-connected pension.  Items 34a-34d, 36a-g and 37a-e were all filled in.  Furthermore, it appears from the Veteran's testimony that his representative specifically intended to file a claim for nonservice-connected pension and not service connection compensation.

Moreover, on the Veteran's November 1977 VA examination report is noted: "no combat injuries and no medical disabilities on discharge or now.  Diagnosed ulcerative colitis Mayo Clinic, Rochester, Minn. 8/72 also at Mayo in 12/74."  Neither the Veteran's claim nor his subsequent examination indicate that his ulcerative colitis manifested during service or that he was making such an assertion.

The Board thus finds that there was a tenable basis to support the interpretation of the Veteran's September 1977 claim as one for nonservice-connected pension and that VA was within its discretion to make such an interpretation.  

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The only documents submitted within the appeal period were a statement of the Veteran's income and a letter showing his denial of social security administration disability benefits along with a note requesting to know how much he was going to be paid.  Neither of these documents suggests that the Veteran was disagreeing with the decision granting nonservice-connected pension as issued or that he was asserting a claim for service connection compensation.  Likewise neither of these documents would be considered new and material in relation to the grant of nonservice-connected pension.  As no new and material evidence or notice of disagreement was submitted within a year, the December 1977 decision is final.  

The Veteran's contention that he was misled by his representative likewise does not evidence clear and unmistakable error in the rating decision itself.  By filing VA Form 21-22, the Veteran authorized his service representative to act on his behalf.  Under the law of agency, the Veteran is bound by the acts of his service representative.  Anderson v. Brown 9 Vet. App. 542, 547 (1996); See also Brown v. Brown, 8 Vet. App. 40 (1995).

Based on the foregoing, the Board does not find a basis for CUE warranting the revision or reversal of the December 1977 ratings decision.  38 C.F.R. §§ 3.104(a), 3.105(a).


ORDER

Entitlement to assistance in acquiring specially adapted housing or a special home adaptation grant is denied.

Clear and unmistakable error not having been found, the Veteran's application to reverse or revise the December 27, 1977, rating decision is denied.



____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


